 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDState Packing CompanyandLawrence MitchellAmalgamated Meat Cutters & Butcher Workmen of NorthAmerica,AFL-CIO,Local 563andLawrence Mitchell.CasesNos. 21-CA-3327 and P21-CB-1226.August 4, 1960DECISION AND ORDEROn April 8, 1959, Trial Examiner Martin S. Bennett issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, Respondent Unionfiled exceptions to the Intermediate Report and a supporting brief.On November 18, 1959, the Board (Member Jenkins dissenting) re-manded the case for additional evidence. Pursuant to this remand, ahearing was held and a Supplemental Intermediate Report was issuedby the above-named Trial Examiner on February 15, 1960.1The Board has reviewed the rulings of the Trial Examiner madeat the hearings and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Reports, the exceptions and brief, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the modifications and addi-tions indicated.We find, in agreement with the ultimate conclusion of the TrialExaminer, that Respondent Company and Respondent Union violatedSection 8(a) (3) and (1) and Section 8(b) (1) (A) and (2) of theAct, respectively, by invoking their union-security contract againstLawrence Mitchell to deny him employment. In so finding we relyon the following considerations.The union-security provision invoked against Mitchell reads asfollows :All employees who are members of the Union on the date ofthe execution of this Agreement shall remain members of theUnion in good standing for the duration of this contract, as acondition of employment.All present employees who are notmembers of the Union shall become members of the Union withinthirty (30) days after the execution of this Agreement, or withinthirty (30) days after the date of their employment, for theduration of this Agreement, as a condition of employment.Allnew employees hereafter hired by the Employer shall become1 As the evidenceadduced at the reopened hearing does not materiallyalter the factualpicture presentedby the IntermediateReport, we are not attaching the SupplementalIntermediate Report hereto.128 NLRB No. 52. STATE PACKING COMPANY433members of the Union within thirty (30) days from the date oftheir employment for the duration of this Agreement, as a condi-tion of employment.It shall be the duty of the Employer to notify all new employeesthat they must become members of the Union within thirty (30)days after the date of their employment. Such notice shall be de-livered to the employee during the third week of his employment.InChun King Sales, Inc., 126NLRB 851, decided subsequent to theremand in the instant case, it was held that union-security provisionsrequiring union membership "within" 30 days do not grant the full30-day grace period required by the Act and are thus unlawful. Itaccordingly follows that the union-security provision advanced hereas a defense to the unfair labor practice charges is not a lawful oneand therefore cannot serve to justify Respondents' treatment ofMitchell.2ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that :A. The Respondent Company, State Packing Company, Vernon,California, its officers, agents, successors, and assigns, shall:1.Cease and desist from:'(a)Encouraging membership in Amalgamated Meat Cutters RButcher Workmen of North America, AFL-CIO, Local 563, or inany other labor organization of its employees, by discharging or ter-minating employees for lack of union clearance or discriminating inany other manner in regard to hire or tenure of employment or anyterm or condition thereof, except as authorized by Section 8 (a) (3)of the Act, as modified by the Labor-Management Reporting andDisclosure Act of 1959.(b) In any like or related manner interfering with, restraining, orcoercing employees in the exercise of the rights guaranteed by Section7 of the Act, except to the extent permitted under Section 8(a) (3)of the Act, as modified by the Labor-Management Reporting and Dis-closure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer Lawrence 'Mitchell employment as an extra on a non-discriminatory basis if and when extra employees are used and con-sider him for hire as a regular employee on a nondiscriminatory basis2 In view of our holding herein, we find it unnecessary to determine whether a union-security clause may legally be invoked against "extra" or"casual" employees,nor needwe determine whether, under a legal union-security clause, an employee could lawfullybe denied employment for refusing to pay such a reinstatement fee as was demanded ofMitchell by Respondent Union herein in order to reacquire membership in good standing. 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDif and when it hires regular employees, and, jointly and severally with:Respondent Union, make him whole for any loss of pay suffered byreason of the discrimination against him in the manner set forth in"The Remedy" section of the Intermediate Report.(b)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social secu-rity payment records, timecards, personnel records or reports, and allother records necessary to determine the amount of backpay due underthe terms of this Order.(c)Post at its place of business at Vernon, California, copies of thenotices attached hereto marked "Appendix A" and "Appendix B." 3Copies of said notices, to be furnished by the Regional Director forthe Twenty-first Region, shall, after being signed by Respondent, beposted by Respondent Company immediately upon receipt thereof andmaintained for at least 60 consecutive days thereafter, in conspicuous.places, including all employee bulletin boards and places where noticesto employees are customarily posted.Reasonable steps shall be takenby Respondent Company to insure that said notices are not altered,,defaced, or covered by any other material.(d)Mail to the Regional Director for the Twenty-first Regionsigned copies of said Appendix A for posting by the RespondentUnion as hereinafter provided.(e)Notify the Regional Director for the Twenty-first Region, inwriting, within 10 days of the date of this Order, what steps it has,taken to comply herewith.B. The Respondent Union, Amalgamated Meat Cutters & ButcherWorkmen of North America, AFL--CIO, Local 563, its officers, agents,,representatives, successors, and assigns, shall:1.Cease and desist from :(a)Causing or attempting to cause State Packing Company todischarge, terminate, or in any other manner discriminate againstemployees, in regard to hire or tenure of employment, or any term orcondition thereof, except as authorized by Section 8(a) (3) of the Act,,as modified by the Labor-Management Reporting and Disclosure Actof 1959.(b) In like or related manner restraining or coercing employees ofState Packing Company in the exercise of the rights guaranteed bySection 7 of the Act, except as authorized by Section 8(a) (3) of theAct, as modified by the Labor-Management Reporting and DisclosureAct of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Jointly and severally with State Packing Company makeLawrence Mitchell whole for any loss of pay suffered by reason of81n the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an. Order." STATE PACKING COMPANY435the discrimination against him in the manner set forth in "TheRemedy" section of the Intermediate Report.(b)Post at its business offices and usual membership meeting places,in Vernon and Los Angeles, California, copies of the notices attachedhereto marked "Appendix A" and "Appendix B." Copies of saidnotices, to be furnished by the Regional Director for the Twenty-firstRegion, shall, after being duly signed by Respondents, be posted byRespondent Union immediately upon receipt thereof and maintainedfor a period of 60 consecutive days thereafter, in conspicuous places,including all places where notices to members are customarily posted.Reasonable steps shall be taken by Respondent Union to insure thatsaid notices are not altered, defaced, or covered by any other material.(c)Mail to the Regional Director for the Twenty-first Regionsigned copies of said Appendix B for posting at the place of businessof Respondent Company as provided above.(d)Notify the Regional Director for the Twenty-first Region, inwriting, within 10 days from the date of this Order, what steps it hastaken to comply herewith.MEMBERSBEAN and FANNING took no part in the considerationofthe above Decision and Order.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor Relations.Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT encourage membership in Amalgamated Meal.Cutters & Butcher Workmen of North America, AFL-CIO, Local563, or in any other labor organization of our employees, by dis-charging or terminating employees for lack of union clearance,or by discriminating in any other manner in regard to hire ortenure of employment, or any term or condition thereof, exceptas authorized by Section 8 (a) (3) of the National Labor RelationsAct, as modified by the Labor-Management Reporting and Dis-closure Act of 1959.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce employees in the exercise of the rights guaranteedby Section 7 of the Act, except to the extent permitted underSection 8 (a) (3) of the National Labor Relations Act, as modi-fied by the Labor-Management Reporting and Disclosure Act of1959.WE WILL offer Lawrence Mitchell employment as an extra ona nondiscriminatory basis if and when we use extra employeesand we will consider him for hire as a regular employee on a,nondiscriminatory basis if and when we hire regular employees. 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL jointly and severally with Amalgamated Meat CuttersButcher Workmen of North America, AFL-CIO, Local 563,make Lawrence Mitchell whole for any loss of pay suffered as aresult of the discrimination against him.All our employees are free to become, remain, or refrain from be-coming members of any labor organization, except to the extent thisright may be affected by an agreement in conformity with Section8(a) (3) of the National Labor Relations Act, as modified by theLabor-Management Reporting and Disclosure Act of 1959.STATE PACKINGCOMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)Thisnotice mustremain posted for 60 days from thedate hereof,and must not be altered,defaced, or covered by any othermaterial.APPENDIX BNOTICE TO MEMBERS OF THIS UNION AND EMPLOYEES OFSTATE PACKING COMPANYPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby give notice that:WE WILL NOT cause, or attempt to cause, State Packing Com-pany to discharge or terminate employees or in any other mannerdiscriminate in regard to hire or tenure of employment, or anyterm or condition thereof, except as authorized by Section 8 (a) (3)of the National Labor Relations Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.WE WILL NOT in any like or related manner restrain or coerceemployees of State Packing Company in the exercise of the rightsguaranteed by Section 7 of the National Labor Relations Act,except as authorized in Section 8 (a) (3) of the Act, as modifiedby the Labor-Management Reporting and Disclosure Act of 1959.WE WILL jointly and severally with State Packing Companymake Lawrence Mitchell whole for any loss of pay suffered as aresult of the discrimination against him.AMALGAMATED MEAT CUTTERS & BUTCHERWORKMEN OF NORTH AMERICA, AFL-CIO,LOCAL 563,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must notbe altered, defaced, or covered by any othermaterial. STATE PACKING COMPANYINTERMEDIATE REPORT AND RECOMMENDED ORDER437STATEMENT OF THE CASEThe complaint alleges that Respondent Company, State Packing Company, andRespondent Union, Amalgamated Meat Cutters & Butcher Workmen of NorthAmerica, AFL-CIO, Local 563, are parties to a collective-bargainingagreementcontaining a union-security clause and that on or about October 28, 1958, Respond-entUnion caused Respondent Company to discharge Lawrence Mitchell pursuantthereto, although Mitchell had been employed less than 30 days and also was notin the bargaining unit, thereby engaging in unfair labor practices-RespondentCompany within the meaning of Section 8(a)(1) and (3) and Respondent Unionwithin the meaning of Section 8(b)(1)(A) and (2) of the Act. The answers ofboth Respondents deny the commission of any unfair labor practices.A duly noticed hearing was held before the duly designated Trial Examiner atLos Angeles, California, on February 9, 1959.The parties were represented bycounsel and were afforded full opportunity to be heard,to examineand cross-examinewitnesses, and to introduce relevant evidence.Oral argument at the close of thehearing was waived and briefs have been submitted by all parties.Upon the entire record in this case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTCOMPANYState Packing Company is a California corporation which maintains its principaloffice and place of business at Vernon, California, where it is engaged in the businessof livestock slaughtering and the sale of meat and meat products.During the year1958, it purchased products valued in excess of $50,000 which were shipped directlyto its plant from points outside the State of California. I find that the operationsof Respondent Company affect commerce and that it would effectuate the purposesof the Act to assert jurisdiction herein.If.THE LABOR ORGANIZATION INVOLVEDRespondentUnion, Amalgamated Meat Cutters &ButcherWorkmen of NorthAmerica, AFL-CIO, Local 563, isa labor organization admittingtomembershipthe employeesof RespondentCompany.III.THE UNFAIR LABOR PRACTICESA. The issue; introductionLawrence Mitchell was terminated by Respondent Company upon the demand ofRespondent Union on or about October 28, 1958. Thesole issueherein is whetherthe contract between Respondents containing the customary union-security clause,the language of which is not attacked, was improperly applied in the case of Mitchell.The General Counsel claims that Mitchellas anextraemployee had worked lessthan 30 days for Respondent Company at the time of his termination.Respond-ents claim that Mitchell had worked more than 30 days, both in terms of thecalendar as well as days worked.The General Counsel's claim that Mitchell wasnot within the bargaining unit is actually corollary to the foregoing, his basic positionbeing that the contract together with its unit description did not apply to Mitchellor any other extra until he had beenin anemployment relationshipof a permanentor at least stable nature for 30 days.B. The contractThe contract whose application is under consideration herein is a contract fromMarch 1, 1956, through September 30, 1959, between Respondent Union and agroup of 19 companies including Respondent Company who are described as the"IndependentMeat Packers."Therein Respondent Union is recognized as thebargaining representative of "all production workers except Operating Engineers,Teamsters, Office and ClericalWorkers, non-working Foremen, and.snner-visory employees .."In an appendix are listed,inter aka,22 job classificationsfor the kill floor plus that of common laborer and their respective wage rates.577684-61-vol. 12 8-2 9 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe agreement further provides as follows:3.All employees who are members of the Union on the date of the execu-tion of this Agreement shall remain members of the Union in good standingfor the duration of this contract, as a condition of employment.All presentemployees who are not members of the Union shall become members of theUnion within thirty (30) days after the execution of this Agreement, or withinthirty (30) days after the date of their employment, for the duration of thisAgreement, as a condition of employment.All new employees hereafter hiredby the Employer shall become members of the Union within thirty (30) daysfrom the date of their employment for the duration of this Agreement, as acondition of employment.It shall be the duty of the Employer to notify all new employees that theymust become members of the Union within thirty (30) days after the date oftheir employment.Such notice shall be delivered to the employee during thethird week of his employment.C. Regular and extra classificationsRespondent Company has two classifications of employees, viz, regulars andextras, the number of the latter not being set.A regular is a full-time employee whoworks 40 hours a week, acquires seniority, and is paid on a weekly basis. InOctober 1958 the kill floor, the section in which Mitchell worked, had 27 regularemployees but at the time of this hearing, February 1959, this number had beenreduced to 21.The status of the extra, which was that of complainant Mitchell atthe time of his termination,is inmarked contrast.The number of extras used onthe kill floor will vary from none to three.As Superintendent Sollie Gazin ofRespondent Company testified, extras are hired when the size of the kill requires itor when regular employees are ill or on vacation.The manner of hiring extras is not unlike that of the shapeup on the waterfront.Would-be applicants for work as extras appear at the plant loading dock on anygivenmorning.If any are needed they are "employed with the stipulation thatthey are just filling one day's work..They may not show up for months afterthat one day's work."As for the hiring procedure Gazin testified that some daysno would-be extra employees appeared on the scene and on others there would beas many as four or five. He added that "If anybody shows up, we ask them to waitaround in case we do need somebody, if they would like to wait around.We donot promise them anything because we never know."These extras do not acquire seniority with Respondent Company and they areguaranteed only the day's work.This usage of extras, it is to be noted, is coveredby the union contract which contains requirements that extras must receive 8 hours'work and that they be paid 10 cents an hour in excess of the rate for regulars.'An extra may work for Respondent Company on this basis for years and notbecome a regular, although as will appear, Mitchell did for a brief period.Anothercharacteristic is the fact, as demonstrated in the case of Mitchell, that extras alsowork for other slaughterhouses which are grouped in the immediate area. Itappears that the practice is for the would-be extra to go from employer to employerin search of this extra work; according to Mitchell, there are some 30 to 35 suchconcerns in the immediate area.D. Employment and termination of MitchellMitchell has worked for Respondent as an extra for approximately 6 years butthe record does not disclose the extent thereof prior to 1958. In 1958, he workedas an extra for 7 days in January, 1 in May, 1 in July, 3 in August, and 2 in Sep-tember.He was then hired as a regular on September 8 but was terminated as aregular on September 19; this regular work totaled 9 days.Thereafter, as an extra,he was utilized more fully, working 1 day in the week ending October 4; either 4or 5 days in that ending October 18; 3 days in the week ending October 25, in ajob described as that of "gut trucker": and 2 days on October 27 and 28, as de-scribed below.His gross earnings in 1958 with Respondent Company were $662.97.It is to be noted that between September 1957 and October 1958 Mitchell hadalso worked as an extra for other packing plants in the area.This work was ob-tained in the same manner as he obtained extra work with Respondent, namely1As noted, the regulars are paid a weekly salary provided under the contract.Theextra rate for the respective classifications is arrived at by dividing the regular salary by40 and adding 10 cents per hour. STATE PACKING COMPANY439by going from plant to plant among these concentrated plants until hired.Ap-parentlymost of these other concerns, if not all, are signatory to the industrycontract.In addition, between January and September 1957, Mitchell did workas a regular for a concern identified as the Farmer Jones Packing Company whichdoes not appear to be a member of the group named in the contract; the recorddoes not disclose which labor organization, if any, represents its employees.As for his union activities, Mitchell is not a stranger to Respondent Union. Hehas been a member approximately three different times since 1952 and his initialmembership was taken out while working as an extra for one of the signatories to theindustry contract.Union dues for an extra are $1.75 a month whereas those of aregular are $5.Under the union bylaws, one not paying his dues for 3 months isautomatically suspended and may obtain reinstatement only by paying a $50 rein-statement fee.This reinstatement fee is the rock upon which Mitchell foundered inOctober 1958.According to Mitchell, he had paid this reinstatement fee severaltimes in the past after having been out of work for 90 days and presumably payingno dues during those periods. It is clear however that he paid no dues in 1958 withthe consequence that he was not in good standing by October 1958 when his dis-charge came about under the circumstances set forth below.Respondent Company's records demonstrate and I find that Mitchell had workedsomewhat in excess of 30 working days in 1958; as demonstrated, all of these but 9were worked as an extra. Thus, both in terms of the calendar as well as working daysalone,Mitchell had worked for Respondent Company more than 30 days in 1958.On or about October 24, 1958, Respondent Company was considering expandingitskillfloor operation.By coincidence, Mitchell, relying on a sudden vacancy inthe plant, asked Superintendent Gazin for a job as a regular, and the latter repliedthat he might be able to use him as a regular.Gazin admitted that he told Mitchellhe would have to abide by union regulations in order to have a steady job.On or about October 24 shop stewards of various packing plants in the area, pre-sumably those covered by the contract, held a meeting at the union hall.Amongthem was Shop Steward Espiridion Cuevas of Respondent Company who brought upthe subject of Mitchell's status in the Union.He notified President James Rodriguezof Respondent Union that he, Cuevas, had heard Mitchell and another employee,Sloan,might be placed on a regular basis by Respondent Company.Rodriguezinstructed Cuevas to notify the two employees to report to the union office on Mon-day, October 27On Monday morning, according to Cuevas, he told the two em-ployees that they should "go to the union and get straightened out" after workthat day.Gazin admitted that either on October 24 or 27 the union steward hadstatedMitchell was required to report to the Union and either join or straighten outhis delinquent dues, claiming that Mitchell had worked his probationary period(presumably a reference to the 30-day clause); Gazin did not check his recordsin this respectOn Tuesday morning, October 28, Cuevas told Superintendent Otis Burnett of thekill floor, a supervisory employee, that he, Cuevas, had "instructions not to let themwork unless they cleared through the union."The other employee involved, Sloan,promptly reported to the union hall and was permitted to resume work. Burnettproceeded to question Mitchell concerning the matter and initially refused to permithim to work that day. Cuevas also discussed the matter with Gazin that morningand took the position that Mitchell could not work.Gazin told Mitchell to complywith his obligations to the Union and Mitchell replied that he had arranged to visitthe hall after work that day, as in fact he had.The matter was resolved withMitchell being permitted to finish the day, contingent upon visiting the union hallafter work.Mitchell reported to the union hall after work that day and in the absence ofPresident Rodriguez spoke with Union Representative Arv Eaton. It appears thatEaton had a telephone conversation with Rodriguez while Mitchell was in the officeand Eaton then informed Mitchell that he had to pay a $50 fee or not be permitted towork for Respondent Company.Mitchell did ask for time until Friday, October 31,to pay up but his request was refused.On Wednesday morning, October 29, Mitchelltelephoned Rodriguez and again asked for time until October 31 to pay upRod-riguez refused this request as well as another request to pay part of the sumimmediately.Mitchell proceeded to the plant on October 29 and arrived at 7:30 or 8 a.m.Normally in seeking extra work he would have appeared at 6 or 6:30 a in. in orderto be available for work at the commencement of the 7 a in. shift.Gazin was not inand Mitchell spoke with Burnett.According to Mitchell's uncontroverted testi-mony, he told Burnett that he "didn't get clear with the union." Burnett repliedthat "if I hadn't got clear I couldn't work anyway." Burnett also drew attention to 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe fact that Sloan was back to work, presumably a reference to his adjustment ofhis differences with Respondent Union.According to Gazin, Mitchell telephonedhim that day and stated that he "wouldn't be able to work ... he was supposed toraise money to pay his dues. .. ...Gazin admittedly assumed that Mitchell had beento the union hall on the previous day. I find that Mitchell was in search of work onthis occasion.Mitchell did not return to the plant for the remainder of that week but testifiedthat he unsuccessfully sought extra work at the plant almost every morning duringthe following weeks and until sometime in January.He also testified that he startedto show up for extra work subsequent to Monday, November 3.Gazin claimedthat he next observed Mitchell seeking extra work around the end of November andthat he had previously instructed his staff to hire Mitchell for extra work if he wasthe best man available.This instruction from Gazin was presumably issued afterreception by Respondent Company of a letter from Respondent Union dated Novem-ber 17 which reads as follows:Regarding Lawrence Mitchell the employee you dismissed because of non-payment of dues, may be reemployed immediately if you so desire. [sic]The Field Representative of the National Labor Relations Board informedthe Union that you had regular employment for Mitchell as of November 1st,1958.Of course you know that under the terms of the Contract you have theright to hire any worker that you may wish.A copy of this letter was sent to Mitchell by certified mail with return receipt re-quested.Although directed to his address as reflected on the charge filed by himagainstRespondent Union, it was not delivered, was not claimed, and has beenreturned to Respondent Union.The precise usage of extras by Respondent Company on its kill floor and else-where on and after October 29 is not disclosed but the record does reveal that Re-spondent Company used extras during the weeks of November 8 and 15, 1958; atleast one of these was used on the kill floor.The General Counsel has claimed that Mitchell was notified prior to this disputethat he was scheduled to start working as a regular but the testimony in the recorddoes not go this far.Gazin testified that he told Mitchell he might be able to usehim as an extra if the kill floor operation was expanded, but claimed uncontrovertedlythat the expansion did not take place.Mitchell's testimony was conflicting.Hetestified both that Gazin predicated the regular job on an expansion of the killfloor operation and that Gazin did not.And although the. General Counsel hasstressed the treatment of Sloan and his being put on as a regular, this does not proveMitchell's case in this respect.Their cases are similar only with respect to clearanceby the Union.While Sloan did change to regular status late in October and workedin that capacity until January 1959, it is not shown that Sloan received a positionthatMitchell would have received but for his termination.Hence the preponder-ance of the evidence in this record is that any work Mitchell lost was as an extra,plus elimination from consideration for future hire as a regular.2E.Conclusionsit is clear from the foregoing that Respondent Union caused Respondent Companyto cease employing Mitchell as an extra, as well as to remove him from considerationfor future hire as a regular.The union-security clause is not attacked as such andit is clear that if Mitchell was reachable under the clause, the termination was broughtabout because of nonpayment of dues, a reason recognized under the Act.Theissue then is posed whether the union-security clause was applied sooner than"the thirtieth day following the beginning of such employment."The General Counsel has contended that Mitchell had not been employed 30 daysby Respondent Company within the meaning of the proviso to Section 8(a)(3) ofthe ActHis position is that the reference to "the beginning of such employment"in the proviso implicitly and perforce describes anemployment relationshipwhichis either continuing or regular in nature.The General Counsel has also directed attention to the casual and sporadic natureof Mitchell's employment and the fact that he worked for other employers duringthis identical period in which the 30 days of employment allegedly accumulatedMoreover, although most of the related employers in this area appear to be signatory2The recorddoes not disclosewhat opportunities for work asa regulararose laterexcept forthe hearsay statement in the November 17 letter STATE PACKING COMPANY441to contracts with Respondent Union, if the position of Respondents that Mitchell hadworked in excess of 30 days and therefore could be reached under the union-securityclause were followed to a logical conclusion,this would mean that where a numberof plants of this nature chanced to have contracts with different labor organizations,the particular extra employee would be required to join each of these labor organi-zations, hardly a tenable result and clearly an inequitable one.It is true that Mitchell and other extras have benefited by this contract betweenRespondents.In addition to the other respects set forth above, an extra receivesholiday pay when he works both in the week preceding as well as in the weekfollowing a holiday.He comes under the health and welfare plan if he works 80hours a month.And under the Union's bylaws, his dues are fixed at$1.75 ratherthan $5 a month if he does not work more than 11 days a month.While in mybeliefRespondent Union and Respondent Company believed in good faith thatMitchell was required to clear up his union status on the theory that he was coveredby the union-security language of the contract and had worked the statutory period,both in terms of 30 working days as well as 30 days by the calendar,this cannotconstitute a defense if in fact the legal position of Respondents was in error.This is not to say that a steady part-time employee or one who may be an extrain name only because he works every day in the week may not be subjected to aunion-security clause.It is to say, and indeed Superintendent Gazin so contendedin his testimony,that the extra employee receives a promise of 1 day's work andnothing more.This is hardly an employment relationship of a continuing nature.I find that Mitchell's employment was terminated at the close of each day he workedas an extra employee for Respondent Company and that his prior employmentcould not be used in computing the number of days he had worked for the purposeof requiring membership in Respondent Union.My attention has not been directed to any decision directly in point,but thereis an analogy to a situation where an employee has been prematurely and improperlysubjected to a union-security clause because, during a prior period of employment,he had worked more than 30 days for the same employer.Convair,A Division ofGeneral Dynamics Corporation,111 NLRB 1055, 1056. See alsoIdarado MiningCompany,77 NLRB 392, 393.In view of all the foregoing considerations, I findthat Respondent Union prematurely caused Respondent Company to deny furtheremployment to Lawrence Mitchell on and after October 29,1958, in the capacity ofan extra as well as to remove him from consideration for a regular job. I find thatby such conduct Respondent Company has engaged in unfair labor practices withinthemeaning of Section 8(a)(3) of the Act and has thereby interfered with,restrained,and coerced employees in the exercise of the rights guaranteed by Section7 of the Act,within the meaning of Section 8(a)(1) thereof.I further find thatRespondent Union by the foregoing conduct has engaged in unfair labor practiceswithin the meaning of Section 8(b)(2) and(l)(A) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondents set forth in section III, above,occurring in connec-tion with the operations of Respondent Company set forth in section I, above, have aclose, intimate,and substantial relation to trade,traffic, and commerce among theseveral States,and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.V.THE REMEDYHaving found that Respondents have engaged in unfair labor practices,I shallrecommend that they cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.It has been found that RespondentUnion caused Respondent Company to discriminate with respect to the hire andtenure of employment of Lawrence Mitchell. I shall therefore recommend thatRespondent Company offer employment to Mitchell as an extra on a nondiscrimina-tory basis if and when it uses the services of extra employees,and further that itconsider him for hire as a regular employee on the same nondiscriminatory basisif and when it hires regular employees.I shall further recommend that Respondents jointly and severally make Mitchellwhole for any loss of pray suffered by reason of the discrimination against him. Saidloss of pay,based upon earnings which Mitchell would have earned from the dateof the discrimination,shall be computed in the manner established by the Board inF.W. Woolworth Companv.,90 NLRB 289. SeeN.L.R.B. v. Seven-Up BottlingCompany, of Miami, Inc.,344 U.S. 344.The liability of Respondent Union with 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespect to backpay shall terminate 5 days after November 19, 1958, the date on whichits letter of November 17, 1958, was delivered to Respondent Company.3On the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Amalgamated Meat Cutters & Butcher Workmen of North America, AFL-CIO,Local 563, is a labor organization within the meaning of Section 2(5) of the Act.2.State Packing Companyis anemployer within the meaning of Section 2(2) ofthe Act.3.By discriminating in regard to the hire and tenure of employment of LawrenceMitchell, State Packing Company has engaged in unfair labor practices within themeaning of Section 8 (a) (3) of the Act.4.By interfering with, restraining, and coercing employees in the exercise of therights guaranteed by Section 7 of the Act, State Packing Company has engaged inunfair labor practices within the meaning of Section 8(a) (1) of the Act.5.By causing State Packing Company to discriminate in regard to the hire andtenure of employment of Lawrence Mitchell in violation of Section 8(a),(3) of theAct, Respondent Union has engaged in unfair labor practices within the meaning ofSection 8(b) (2) of the Act.6.By restraining and coercing employees in the exercise of the rights guaranteedby Section 7 of the Act, Respondent Union has engagedin unfairlabor practiceswithin themeaningof Section 8 (b) (1) (A) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting com-mercewithin the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]3 Respondent Company having thereby been notified of the withdrawal of objections toMitchell's employment ; the latter apparently having avoided delivery of a copy of theUnion's letter; and the latter having been present in the hearing room when RespondentUnion stated on the record that the letter was sent to Mitchell to notify him that theUnion had no objections to his employment by Respondent Company, it will not berecommended that another letter of this nature be served by Respondent Union onRespondent Company and MitchellUniversalMetalProductsCorporation IandInternationalDrivers & Helpers Union,Local 610, affiliated with Inter-national Brotherhood of Teamsters,Chauffeurs,Warehouse-men & Helpers of America2and Stove Mounters InternationalUnion of North America, AFL-CIO 3 and Local 2, Inter-national Union of Operating Engineers,AFL-CIO,4Petitioners.Cases Not. 14-RC-3746,14-RC--3751, and 14-RC-3762.August 5,1960DECISION, ORDER, AND DIRECTION OF ELECTIONUpon separate petitions duly filed under Section 9(c) of theNational Labor Relations Act, a consolidated hearing was held beforeWalter A. Werner, hearing officer, on February 12, 1960, and before'The name of the Employer appears as amended at the hearing2 Referred to herein as the Teamstersa Referred to herein as the Stove MountersBy order of the Regional Director onJanuary 15, 1960, this case was consolidated with Case No 14-RC-3746* Referred to herein as the OperatingEngineers.By order of the Regional Director onJanuary 29, 1960, this case was consolidated with Cases Nos. 14-RC-3746 and 14-RC-3751, heretofore consolidated on January 15, 1960.128 NLRB No. 55.